DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email with Steven Jensen (Reg. No. 42,693) on 05/26/2021.
The application has been amended as follows (on top of the latest amendments submitted by Applicant on 05/03/2021):

Listing of Claims:
7. 	(currently amended):  A method for communication service verification, comprising: 
obtaining, by a user device, a light code from a light code transmission device; 
demodulating, by the user device, the light code to obtain a payload carried by the light code and encrypting the payload to generate a cipher; 
receiving, by a service system server, a service request from the user device; 
receiving, by a verification server, a verification request from 


Allowable Subject Matter
Claim(s) 1, 3-8, 10-11 and 13-15 are allowed.
Regarding claim 1, the prior art of record (LIU et al., US- 20180054423 -A1 (hereinafter “LIU ‘423") in view of Bollay, US-9100370-B2 (hereinafter “Bollay ‘370”) and Straub et al., US-20170099136-A1 (hereinafter “Straub ‘136")) does not disclose “wherein when the verification server receives the verification request from the service system server, the cipher is transmitted along with the service request to the service system server” in the recited context.  Rather, LIU ‘423 teaches that a personal electronic device (user device) obtains a modulated light signal (light code) from an IoT device and demodulates the light signal to retrieve a security code (payload) from which a same security key used for the IoT device is derived. Thus, the IoT device would be added into an IoT network via an IoT server (service system server), however, a verification server does not exist in the embodiments. 
To this, Bollay ‘370 adds that a client device sends a set of handshake messages (verification request) to a server device over an encrypted session in which the messages are encrypted (i.e., ciphers) by the client device and the server-side TMD (verification server) extracts secret data from the handshake messages by decrypting them (decodes the cipher) via the private key (decryption key) obtained from the server device (verification table) but there is no transmissions of the handshake messages (ciphers) along with the service request to the service system server. 
In addition, Straub ‘136 discloses that a content management resource (service system server) generates a request (service request) to retrieve the segment of a content and the delivery of the content, depending on the decryption key information (decoding result) received at the content 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 7 and 11, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 3-6, 8, 10 and 13-15 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491